       Case 4:19-cv-02858 Document 4 Filed on 08/08/19 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DEREK TILLMAN                                §
                                             §
                                             §
v.                                           §       CIVIL ACTION NO. 4:19-CV-02858
                                             §
BBVA USA                                     §


                  PLAINTIFF’S RULE 26(a)(1) INITIAL DISCLOSURES

       Plaintiff Derek Tillman hereby submits his Initial Disclosures pursuant to Federal Rule of

Civil Procedure 26(a)(1) as follows:

       1.     Name and, if known, the address and telephone number of each individual likely to
              have discoverable information - along with the subjects of that information - that
              the disclosing party may use to support its claims or defenses, unless the use would
              be solely for impeachment:

                      Derek Tillman
                      c/o Robert C. Vilt
                      Texas Bar No. 00788586
                      S.D. Bar No. 20296
                      clay@viltlaw.com
                      Vilt and Associates, P.C.
                      5177 Richmond Avenue, Suite 1142
                      Houston, TX 77056
                      Telephone:       713.840.7570
                      Facsimile:       713.877.1827
                      Plaintiff is likely to have knowledge regarding all issues raised in this
                      litigation.
Case 4:19-cv-02858 Document 4 Filed on 08/08/19 in TXSD Page 2 of 3



             BBVA USA
             c/o William P. Huttenbach
             Texas Bar No. 24002330
             S.D. Bar No. 21742
             Kristina L. Cunningham
             Texas Bar No. 24049712
             S.D. Bar No. 3101941
             kcunningham@hirschwest.com
             Yusuf S. Ansari
             Texas Bar No. 24105047
             S.D. Bar No. 3321478
             yansari@hirschwest.com
             Hirsch & Westheimer, P.C.
             1415 Louisiana, 36th Floor
             Houston, TX 77002
             Telephone:     713.220.9182
             Facsimile:     713.223.9319
             Defendant’s employees and/or representatives are likely to have knowledge
             regarding various issues raised in this litigation.


2.    A copy - or a description by category and location - of all documents,
      electronically stored information, and tangible things that the disclosing party has
      in its possession, custody, or control and may use to support its claims or defenses,
      unless the use would be solely for impeachment:

      1.     Affidavit of Derek Tillman.
      2.     Note.
      3.     Deed of Trust.
      4.     Notice of Trustee’s Sale.
      5.     All pleadings and other documents on file in Cause No. 2019-52612; Derek
             Tillman v. BBVA USA; In the 80th Judicial District Court of Harris
             County, Texas.
      6.     The Appraisal District Real Property Account Information for the property
             which the subject of this lawsuit.
      7.     Plaintiff’s Attorney Engagement Agreement.
      8.     All documents which are identified by any other party to this lawsuit.


3.    A computation of each category of damages claimed by the disclosing party - who
      must also make available for inspection and copying as under Rule 34 the
      documents or other evidentiary matter, unless privileged or protected from
      disclosure, on which each computation is based, including materials bearing on the
      nature and extent of injuries suffered; and
       Case 4:19-cv-02858 Document 4 Filed on 08/08/19 in TXSD Page 3 of 3



              Plaintiff is seeking actual damages, nominal damages, mental anguish damages,
              and exemplary damages for the fair market value of his property as well as damage
              to reputation and credit. In addition, Plaintiff is seeking his reasonable attorneys’
              fees and costs associated with prosecuting this lawsuit. Such attorneys’ fees and
              costs shall be based upon the attorneys’ fees and costs incurred through the date of
              final disposition of this lawsuit.


       4.     For inspection and copying under Rule 34, any insurance agreement under which
              an insurance business may be liable to satisfy all or part of a possible judgment in
              the action or to indemnify or reimburse for payments made to satisfy the judgment.

                      Not applicable.

                                                    Respectfully submitted,

                                                           VILT AND ASSOCIATES, P.C.

                                                    By:    /s/ Robert C. Vilt
                                                          Robert C. Vilt
                                                          Texas Bar No. 00788586
                                                          S.D. Bar No. 20296
                                                          Email: clay@viltlaw.com
                                                    5177 Richmond Avenue, Suite 1142
                                                    Houston, TX 77056
                                                    Telephone:    713.840.7570
                                                    Facsimile:    713.877.1827
                                                    ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

     I hereby certify that on August 08, 2019 the foregoing was filed with the Court via the
CM/ECF system and that the Clerk of the Court will forward a copy of same to the following
CM/ECF users:


       William P. Huttenbach
       Kristina L. Cunningham
       Yusuf S. Ansari
       Hirsch & Westheimer, P.C.
       1415 Louisiana, 36th Floor
       Houston, TX 77002

                                            /s/ Robert C. Vilt
                                            ROBERT C. VILT
